Citation Nr: 1235585	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-41 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for hypertension, for accrued benefits purposes. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for anxiety attacks, for accrued benefits purposes.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for nerve damage to the legs, for accrued benefits purposes.

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for headaches, for accrued benefits purposes.

5.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a prostate disorder, for accrued benefits purposes.

6.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for hearing loss, for accrued benefits purposes.

7.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a heart murmur, for accrued benefits purposes.

8.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for gout of the knees and feet, for accrued benefits purposes.

9.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of a cerebrovascular accident with memory loss, for accrued benefits purposes.

10.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a vision disorder, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 1960 to September 1964.  He died in March 2011.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In an April 2011 decision, due to the Veteran's death, the Board dismissed the appeal with respect to the claims to reopen listed on the title page.  The Board noted that its dismissal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion, and that an eligible party seeking substitution should file a request for substitution with the RO. 

The Veteran's surviving spouse has filed a request to be substituted as the appellant, and filed claims for dependency and indemnity compensation (DIC) and accrued benefits.  Although decisions on the above matters have not been made, to facilitate proper adjudication of the claims, the Board will maintain the issues as listed in the prior remand but has recharacterized them in the context of accrued benefits.

The appeal is REMANDED to the RO.  VA will notify the surviving spouse if further action is required.


REMAND

Unfortunately, a remand of the issues on appeal is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the surviving spouse's claims so that she is afforded every possible consideration.  In this regard, it appears that the appeal has been certified prematurely to the Board.

The law regarding accrued benefits claims was amended on October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  Section 212 created a new statute, which provides that, if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2011).  

In this case, the Veteran died in March 2011 and his surviving spouse filed an application for DIC, death pension and accrued benefits in April 2011.  In June 2011, the surviving spouse essentially requested that she be substituted as the appellant for the Veteran's pending claims.  In July 2011, the RO acknowledged her request and sent her a VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant.  She returned the completed form later that month.

In October 2011, the RO in St. Paul, Minnesota, informed the surviving spouse that her claim for death pension had been denied but that decisions on her request for substitution and claims for DIC and accrued benefits have not been made.  The RO informed her that she would be notified of the decisions when the latter claims have been processed.  

A review of the claims file, including the Veteran's Virtual VA file, fails to show that the surviving spouse has filed a notice of disagreement (NOD) to the denial of death pension.  Thus, as it stands, that issue is not before the Board.  However, the record fails to show that determinations on the request for substitution and claims for DIC and accrued benefits have been made.  Thus, without a decision on the substitution issue, and no adjudication of the claims for DIC and accrued benefits, the RO prematurely certified the appeal to the Board.  

Here, the Board notes the importance of the decision on the surviving spouse's request for substitution.  The Director of Compensation and Pension Service issued a Fast Letter in August 2010 that provided guidance on processing claims involving the substitution of parties.  Fast Letter 10-30.  The letter noted that, unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  The letter provided guidance on specific procedures to follow, noting that any eligible survivor submitting a claim for accrued benefits will automatically be considered as requesting to substitute and may be able to submit additional evidence in support of the claim.  In addition, VA has published a proposed a new regulation for inclusion in 38 C.F.R. Parts 3, 14, and 20 to address the issue even further.  See 76 Fed. Reg. 8666-8674 (February 15, 2011).  Both the Fast Letter and proposed regulations indicate that this type of claim differs from an accrued benefits claim, in part, as evidence can be added to the record.  In most accrued benefits cases, a decision is based on the evidence that is on file at the time of the Veteran's death.  In cases involving substitution, additional evidence can be added to the file.  

As the Board cannot render a decision on the substitution issue in the first instance, see 38 U.S.C.A. § 7104(a) (West 2002), 38 C.F.R. § 38 C .F.R. § 20.101(a) (2011), the issue must be remanded to the RO for adjudication.  Here, the Board notes that the outcome of the request for substitution could affect the claims for DIC and accrued benefits.  Thus, the claims for DIC and accrued benefits, based on the issues listed on the title page, should be adjudicated after the adjudication of the request for substitution.

Accordingly, the case is REMANDED for the following actions:

Adjudicate the appellant's request for substitution and 
readjudicate the issues listed on the title page.  Afford the appellant all proper notices in adjudicating such claims.  If any benefit sought on appeal remains denied, she and her representative should be provided a supplemental statement of the case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

